DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batting et al. (U.S. Patent 5,756,944), hereinafter “Batting”.
Regarding claim 1, Batting discloses the claimed invention such as a filter muffler (abstract) comprising: a front element (front portion of housing 2 shown in figure 1), a rear element (rear portion of housing 2 shown in figure 1), and a plurality of damping 
Regarding claim 2, Batting discloses the filter muffler of claim 1, wherein the flow channel has an increasing flow cross-section on the outflow side (shown in figure 1). Examiner notes that the damping elements (3) on the outflow side show a rounded off section and that the distance between adjacent damping elements starts to increase in relation to these rounded off contours. 
Regarding claims 3, Batting discloses the filter muffler of claim 1, wherein the flow channel is delimited by respective involute contours (side surfaces of damping 
Regarding claim 4, Batting discloses the filter muffler of claim 3, wherein the respective involute contours of the damping elements (3) are formed between a radially outer inflow-side end (outside end of 3) and a radially inner outflow-side end (inside end of 3) of the damping elements (shown in figure 6).  
Regarding claim 5, Batting discloses the filter muffler of claim 4, wherein the respective inflow-side ends of the damping elements, in relation to the respective involute contours, have a rear curvature (rear curvature shown in figure 6) in the circumferential direction.  
Regarding claim 6, Batting discloses the filter muffler of claim 1, wherein the tapering runs toward an outflow edge [[(rounded off tapering of damping element 3 shown in figure 6)) of the diffuser element and leads at the outflow edge to a reduction in thickness of the damping element of at least 50%.  Examiner notes that the claim gives no indication as to when this tapering begins and therefore the rounded off edge of the damping element on the inner side still does show that the thickness is reduced at least by 50%.
Regarding claim 7, Batting discloses the filter muffler of claim 1, wherein the damping elements (3) are configured such that a cross-section (cross-section between adjacent damping elements) of an inflow region of the respective flow channels between adjacent damping elements becomes smaller in the direction of flow (figure 6 shows smaller cross-sections as the flow goes from outer region to inner region of the damping elements).  

Regarding claim 9, Batting discloses the filter muffler of claim 1, wherein the damping elements (3) are configured such that a cross-section of an outflow region of the respective flow channels between adjacent damping elements [[(20)]] becomes larger in the direction of flow (shown in figure 6).  Refer to the rejection of claim 2 for further details since the limitations are similar. Examiner notes that the “outflow” region is not exactly defined within the claim.   
Regarding claim 10, Batting discloses the filter of claim 1, wherein the flow channel is delimited by respective involute contours of adjacent damping elements over at least 50% of the flow channel length.  Refer to the rejection of claim 3 for further details since the limitations are similar.  Examiner notes that the involute contours are shown to still span at least 50% of the flow channel length. 
Regarding claim 11, Batting discloses the claimed invention but is silent to disclose wherein a distance D between the respective involute contours of adjacent damping elements being selected from a range of 2 mm ≤ D ≤ 30 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have D be between 2 mm ≤ D ≤ 30 mm, since it has been held that where the general 
Regarding claim 12, Batting discloses the claimed invention, such as the filter muffler of claim 1, wherein the respective damping elements (3) have a first involute contour (left side of 3) and a second involute contour (right side of 3) parallel to the first involute contour, but is silent to disclose that a distance T between the first involute contour and the second involute contour is selected from a range of 6 mm ≤ T ≤ 50 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a distance T between the first involute contour and the second involute contour be in a range of 6 mm ≤ T ≤ 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Batting discloses the filter muffler of claim 1, wherein respective inflow-side ends of the damping elements have a rear curvature in the circumferential direction.  Refer to the rejection of claim 5 for further details since the limitations are similar. 
Regarding claim 16, Batting discloses the filter muffler of claim 1, wherein the tapering runs toward an outflow edge of the diffuser element and leads at the outflow edge to a reduction in thickness of the damping element of at least 20%.  Refer to the rejection of claim 6 for further details since the limitations are similar. Examiner 
Regarding claim 17, Batting discloses the filter muffler of claim 16, wherein the damping elements are configured such that a cross-section of an outflow region of the respective flow channels between adjacent damping elements becomes larger in the direction of flow.  Refer to the rejection of claim 9 for further details since the limitations are similar.
Regarding claim 18, Batting discloses the filter muffler of claim 6, wherein the damping elements are configured such that a cross-section of an outflow region of the respective flow channels between adjacent damping elements becomes larger in the direction of flow.  Refer to the rejection of claim 9 for further details since the limitations are similar.
Regarding claim 19, Batting discloses the filter muffler of claim 1, wherein the flow channel is delimited by respective involute contours of adjacent damping elements over at least 65% of the flow channel length.  Refer to the rejection of claim 10 for further details since the limitations are similar.  Examiner notes that the involute contours are shown to still span at least 65% of the flow channel length.
Regarding claim 20, Batting discloses the filter muffler of claim 3, wherein a distance D between the respective involute contours of adjacent damping elements is selected from a range of 5 mm < D < 25 mm.  Refer to the rejection of claim 11 for further details since the limitations are similar.  
Regarding claim 21, Batting discloses an exhaust gas turbocharger comprising: a compressor having an intake side, and a filter muffler arranged on the intake side of the Refer to the rejection of claim 1 for further details since the limitations are similar.  
Regarding claim 22, Batting discloses an internal combustion engine comprising: an exhaust gas turbocharger (column 1, lines 9-23) comprising: a compressor having an intake side, and a filter muffler arranged on the intake side of the compressor, the filter muffler comprising a front element, a rear element, and a plurality of damping elements arranged between the front element and the rear element, wherein the damping elements are arranged radially around a central axis of the filter muffler such that a flow channel is formed between adjacent damping elements, wherein respective outflow-side ends of the damping elements have a diffuser element which has an outflow-side tapering, and wherein an angle α between two opposite sides of the diffuser element is selected from a range of 1° ≤ α ≤ 8°.  Refer to the rejection of claim 1 for further details since the limitations are similar.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        9/28/2021